Exhibit 10.28 THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (the “Securities Act ”), (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE , OR (III) THE PARTNERSHIP HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR ANY OTHER MARGIN LOAN ENTERED INTO BY THE HOLDER OF THE SECURITIES OR ITS AFFILIATES IN THE ORDINARY COURSE OF BUSINESS. No. OXFCW- June 24, 2013 Oxford Resource Partners, LP WARRANT TO PURCHASE COMMON UNITS For VALUE RECEIVED, [•] (the “ Warrantholder ”) is entitled to purchase, subject to the provisions of this Warrant to Purchase Common Units (this “ Warrant ”), from OXFORD RESOURCE PARTNERS, LP , a Delaware limited partnership (the “ Partnership ”), at an exercise price per unit equal to $0.01 per Common Unit (the “ Exercise Price ”), at any time after the date hereof (the “ Exercise Commencement Date ”) and not later than 5:00 P.M., New York City time, on the fifth anniversary of the date hereof (the “ Exercise Expiration Date ”), up to [•] units (the “ Warrant Units ”) of the Partnership’s common units representing limited partner interests (the “ Common Units ”). The number of Warrant Units purchasable upon exercise of this Warrant (the “ Purchasable Warrant Units ”) shall be subject to adjustment from time to time as described herein. This Warrant is authorized under the terms of that certain Third Amended and Restated Agreement of Limited Partnership of Oxford Resource Partners, LP dated July 19, 2010, as amended by that certain First Amendment to Amended and Restated Agreement of Limited Partnership dated June 24, 2013 (the “ Partnership Agreement ”), and is issued in connection with that certain Financing Agreement, dated as of June 24 , 2013, by and among Oxford Mining Company, LLC, a wholly owned subsidiary of the Partnership, as borrower (the “ Borrower ”), the lenders signatory thereto, and Obsidian Agency Services, Inc., as administrative agent (the “ Second Lien Financing Agreement ”). Unless otherwise indicated herein or therein, capitalized terms used in this Warrant or any appendix hereto shall have the respective meanings ascribed to such terms herein or in the Partnership Agreement. Section1. Registration . The Partnership shall maintain books for the transfer and registration of this Warrant. Upon the initial issuance of this Warrant, the Partnership shall issue and register this Warrant in the name of the Warrantholder. Section2. Transfers . As provided herein, this Warrant may be transferred only pursuant to a registration statement filed under the Securities Act, or an exemption from such registration, and in compliance with any applicable state securities laws. Subject to such restrictions, the Partnership shall transfer this Warrant in whole or in part from time to time upon the books to be maintained by the Partnership for that purpose, upon surrender thereof for transfer, properly endorsed or accompanied by appropriate instructions for transfer and such other documents as may be reasonably required by the Partnership, including, if required by the Partnership, an opinion of its counsel to the effect that such transfer is exempt from the registration requirements of the Securities Act, to establish that such transfer is being made in accordance with the terms hereof, and a new warrant shall be issued to the transferee with this Warrant being surrendered in whole or in part by the Warrantholder and voided and canceled by the Partnership. Section3. Exercise of Warrant . (a) This Warrant may be exercised in whole or in part at any time on or after the Exercise Commencement Date and prior to the Exercise Expiration Date, upon delivery of the warrant exercise form attached hereto as Appendix A (the “ Notice of Exercise ”) and payment by certified check or wire transfer (or by net issuance exercise as provided in Section 3(f)) for the aggregate Exercise Price for that number of Warrant Units then being purchased, to the Partnership during normal business hours on any day other than a Saturday or Sunday on which banks are open for business in New York City (a “ Business Day ”) at the Partnership’s principal executive offices (or such other office or agency of the Partnership as the Partnership may designate by notice to the Warrantholder, provided that any Notice of Exercise delivered after 12:00 noon, New York City time, will be deemed delivered the next Business Day). The Warrant Units so purchased shall be deemed to be issued to the Warrantholder or the Warrantholder’s designee, as the record owner of such Warrant Units, as of 5:00 P.M., New York City time, on the date on which the aggregate Exercise Price shall have been paid (unless the exercise is a net issuance exercise as provided in Section 3(f)) and the completed Notice of Exercise, or Net Issue Election Notice (as defined below), as applicable, shall have been delivered. Certificates for the Warrant Units so purchased, representing the aggregate number of Warrant Units specified in the Notice of Exercise, shall be transmitted by the Partnership’s transfer agent by crediting the account of the Warrantholder’s prime broker with The Depository Trust Company (“
